Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment to the specification and abstract received on March 16, 2021 is acknowledged and entered.
	An internet communication was authorized on April 5, 2021 which includes an Email attachment of the marked-up copies of the specification, abstract and claim. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to inventor, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview Yifan Mao on April 5, 2021. 
The application has been amended as follow:
IN THE SUBSTITUTE SPECIFICATION
In the title of the invention, the variety denomination “‘Honey Hiker’” has been replaced with ‘Honey H-2018’.
Paragraphs [0002]; [0003], lines 10-11; [0004], lines 20-21; [0006], line 2; [0013], line 27- p. 3, line 1; the variety denomination “‘Honey Hiker’” has been replaced with ‘Honey H-2018’.
The following new paragraphs have been added after paragraph [0019]:
-- [0020] Average size of bract is ¼ inch and the average size of bracteoles is ¼ inch.
[0021] Trichomes are clear, begin to turn translucent/milky white around day 50 of flowering stage.
[0022] Types of glandular trichomes include a) Bulbous, b) Capitate-sessile, and c) Capitate-stalked. Types of non-glandular trichomes present include a) Cystolith hairs and b) Tear-drop shaped. --.
           IN THE CLAIM
Page 3, line 1, the status identifier -- (Original) -- has been added after “1.”
Page 3, line 1, the phrase -- named ‘Honey H-2018’ -- has been added after “plant”.
IN THE ABSTRACT
Page 4, line 1, the variety denomination “‘Honey Hiker’” has been replaced with ‘Honey H-2018’.

The specification provides as complete a botanical description as reasonably possible of the claimed plant.  The completeness of the description is sufficient to distinguish the new plant from the prior art.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 6AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/June Hwu/
Primary Examiner, Art Unit 1661